UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7291



QUINCY A. GRAY,

                                           Petitioner - Appellant,

          versus


LORETTA KELLY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-1397-AM)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quincy A. Gray, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quincy A. Gray appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Gray v. Kelly, No. CA-00-1397-AM (E.D.

Va. filed July 17, 2001; entered July 18, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2